Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sheufler et al. (US Patent Application Publication 2017/0060249), herein after referred to as Sheufler.
Regarding independent claim 1, Sheufler discloses a dynamic touch user interface system (figure 4 and paragraph [0033] describes a morphable pad 210 which may sense touch for interaction), comprising: 
figure 4A reference depicted array of 5 by 6 switches as described in paragraphs [0036]-[0037]) having a fixed reference surface covering one or more touch elements that define an active area (figure 6 and paragraph [0051] describes a displayed area/displayed layout 620 which is matched with the reference surface 650 of the touch-input interface/morphable pad, figure 6 additionally depicts raised buttons of the morphable pad corresponding to the displayed buttons of area 620, the raised buttons are interpreted as the claimed active area. Figure 6 reference surface morphable pad 650 which is considered fixed in two dimensions (x and y but not fixed in the z axis (actuation displacement axis as depicted in figure 4a) and fixed on a vehicle interior surface such as dashboard surface (figure 2) while comprising a level of pliability to enable a user to physically grab through the reference surface to the physical buttons (figure 4 depicts the physical buttons which are arranged below the surface 650).), which active area allows user communication with a computer through touch (figure 6 reference user’s input 660 on corresponding raised button as described in paragraph [0042] to comprise touch sensitive technologies to enable input to the user interface and paragraphs [0053]-[0054] describing highlighting of the touched area on a separate display from the morphable pad), the active area being relocatable along the fixed reference surface in response to detected circumstances (figure 7 and paragraphs [0055]-[0058] describes receiving an input (such as 750) to relocate the active area/raised buttons along the reference surface/morphable pad to a different configuration (such as to layout 714 resembling user interface 721 of a dialing pad)).; 
one or more visual indicators that visually identify a location of the active area (figure 6 reference bottom portion of figure 6 depicting morphable pad of reconfigurable physical buttons/active area (comprising visually raised/lower portions) and top portion of figure 6 depicting display of corresponding virtual buttons/active area including highlighting the virtual location 670 corresponding to the specific location of physical touch location 660 as described in paragraph [0053]; paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button or the display may highlight the virtual button such that highlighting involves a change in brightness of the particular portion of the user interface); 
a plurality of sensors that detect circumstances affecting a relocation of the active area (paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface which enable relocation as depicted in figure 7 and described in paragraphs [0055]-[0058]).  
Regarding claim 2, Sheufler discloses the system of claim 1, wherein the one or more touch elements are mechanically relocatable along the reference surface so as to correspondingly relocate the active area (figures 4A-5c depict morphable pad to comprise mechanical touch elements to reform its physical structure, as described in paragraph [034], to relocate the active area/buttons as depicted in figure 7).  
Regarding claim 3, Sheufler discloses the system of claim 1, wherein the one or more touch elements are selectively activateable and deactivateable along the reference surface so as to correspondingly relocate the active area (figure 4a reference actuation displacement wherein shaded areas correspond to activated state and unshaded areas correspond to deactivated state).
Regarding claim 4, Sheufler discloses the system of claim 1, wherein the visual indicators include at least one physical object (figures 4A-5c depict morphable pad to comprise mechanical touch elements to reform its physical structure, as described in paragraph [034], to relocate the active area/buttons as depicted in figure 7).  
Regarding claim 5, Sheufler discloses the system of claim 4, wherein the physical object is coupled to at least one of the touch elements so as to relocate in conjunction therewith (paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface which enable relocation as depicted in figure 7 and described in paragraphs [0055]-[0058]).  
Regarding claim 6, Sheufler discloses the system of claim 4, wherein the physical object is configured to translate user touch input from the visual indicator to the active area so as to allow user communication with the computer (paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface (via the physical buttons/active area) which enable relocation/communication with computer as depicted in figure 7 and described in paragraphs [0055]-[0058]; figure 3 depicts the system as a while comprising a controller 320).  
Regarding claim 7, Sheufler discloses the system of claim 1, wherein the visual indicators include light objects formed by at least one illumination element (figure 6 reference bottom portion of figure 6 depicting morphable pad of reconfigurable physical buttons/active area (comprising visually raised/lower portions) and top portion of figure 6 depicting display of corresponding virtual buttons/active area including highlighting the virtual location 670 corresponding to the specific location of physical touch location 660 as described in paragraph [0053]; paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button or the display may highlight the virtual button such that highlighting involves a change in brightness of the particular portion of the user interface).
Regarding claim 8, Sheufler discloses the system of claim 7, wherein the at least one illumination element is coupled to at least one of the touch elements so as to relocate the light object in conjunction therewith (paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button such that highlighting involves a change in brightness/illumination of the particular portion of the user interface or the display may highlight the corresponding virtual button location (the display is coupled with the touch elements of the morphable pad as depicted in figure 3)). 
claim 9, Sheufler discloses the system of claim 1, wherein the detected circumstances include one or more of: a driving mode, user body position (figure 7 and paragraphs [0055]-[0058] describes receiving an input at a finger/user body position (such as 750) to relocate the active area/raised buttons along the reference surface/morphable pad to a different configuration (such as to layout 714 resembling user interface 721 of a dialing pad)) and user eye gaze.  
Regarding claim 10, Sheufler discloses the system of claim 1, wherein the reference surface is an interior surface of a vehicle (figure 2 reference morphable pad 210 utilized in an interior surface of a vehicle as described in paragraph [0023]).
Regarding independent claim 11, Sheufler discloses a dynamic touch user interface system (figure 4 and paragraph [0033] describes a morphable pad 210 which may sense touch for interaction), comprising: 
a touch-input interface (figure 4A reference depicted array of 5 by 6 switches as described in paragraphs [0036]-[0037]) having a fixed reference surface covering one or more touch elements that define an active area (figure 6 and paragraph [0051] describes a displayed area/displayed layout 620 which is matched with the reference surface 650 of the touch-input interface/morphable pad, figure 6 additionally depicts raised buttons of the morphable pad corresponding to the displayed buttons of area 620, the raised buttons are interpreted as the claimed active area. Figure 6 reference surface morphable pad 650 which is considered fixed in two dimensions (x and y but not fixed in the z axis (actuation displacement axis as depicted in figure 4a) and fixed on a vehicle interior surface such as dashboard surface (figure 2) while comprising a level of pliability to enable a user to physically grab through the reference surface to the physical buttons (figure 4 depicts the physical buttons which are arranged below the surface 650).), which active area allows user communication with a computer through touch (figure 6 reference user’s input 660 on corresponding raised button as described in paragraph [0042] to comprise touch sensitive technologies to enable input to the user interface and paragraphs [0053]-[0054] describing highlighting of the touched area on a separate display from the morphable pad); 
one or more visual indicators that visually identify a location of the active area (figure 6 reference bottom portion of figure 6 depicting morphable pad of reconfigurable physical buttons/active area (comprising visually raised/lower portions) and top portion of figure 6 depicting display of corresponding virtual buttons/active area including highlighting the virtual location 670 corresponding to the specific location of physical touch location 660 as described in paragraph [0053]; paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button or the display may highlight the virtual button such that highlighting involves a change in brightness of the particular portion of the user interface); 
a plurality of sensors that detect circumstances influencing a relocation of the active area (paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface which enable relocation as depicted in figure 7 and described in paragraphs [0055]-[0058]);
a control unit operatively coupled via a network to the touch-input interface (figure 3 reference morphable pad 210 comprised within tactile control system 300 comprising control unit 340 connected with controller 320 and to external server network), the one or more visual indicators, and the plurality of sensors, the control unit configured to: 
determine a new location of the fixed reference surface to which the active area is to be relocated to, the determination being based on the circumstances detected by the plurality of sensors (figure 7 and paragraphs [0055]-[0058] describes receiving an input (such as 750) to relocate the active area/raised buttons along the reference surface/morphable pad to a different configuration (such as to layout 714 resembling user interface 721 of a dialing pad)), 
figure 7 reference input 750 location on morphable pad wherein responsive to the selection the morphable pad including active area/physical buttons are reconfigured to a new location layout 714 as described in paragraph [057]), and 
relocate the visual indicators in accordance with relocating the active area (figure 7 reference input 750 location on morphable pad with corresponding highlighted virtual button 760 wherein responsive to the selection the morphable pad including active area/physical buttons are reconfigured to a new location layout 714 as described in paragraph [057] and comprising new highlight 780 corresponding to new input 770; paragraph [0054] describes highlighting may be performed via either the user interface/morphable pad or display).  
Regarding claim 12, Sheufler discloses the system of claim 11, wherein the act of relocating the active area includes mechanically relocating the one or more touch elements along the reference surface so as to correspondingly relocate the active area (figures 4A-5c depict morphable pad to comprise mechanical touch elements to reform its physical structure, as described in paragraph [034], to relocate the active area/buttons as depicted in figure 7).  
Regarding claim 13, Sheufler discloses the system of claim 11, wherein the act of relocating the active area includes selectively activating and/or deactivating the one or more touch elements along the reference surface so as to correspondingly relocate the active area (figure 4a reference actuation displacement wherein shaded areas correspond to activated state and unshaded areas correspond to deactivated state).   
Regarding claim 14, Sheufler discloses the system of claim 11, wherein the visual indicators include at least one physical object coupled to at least one of the touch elements so as to relocate in conjunction therewith (figures 4A-5c depict morphable pad to comprise mechanical touch elements to reform its physical structure, as described in paragraph [034], to relocate the active area/buttons as depicted in figure 7).  
Regarding claim 15, Sheufler discloses the system of claim 11, wherein the physical object is configured to translate user touch input from the visual indicator to the active area so as to allow user communication with the computer (paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface (via the physical buttons/active area) which enable relocation/communication with computer as depicted in figure 7 and described in paragraphs [0055]-[0058]; figure 3 depicts the system as a while comprising a controller 320).  
Regarding claim 16, Sheufler discloses the system of claim 11, wherein the visual indicators include light objects formed by at least one illumination element coupled to at least one of the touch elements so as to relocate the light object in conjunction therewith (paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button such that highlighting involves a change in brightness/illumination of the particular portion of the user interface or the display may highlight the corresponding virtual button location (the display is coupled with the touch elements of the morphable pad as depicted in figure 3)).
Regarding claim 17, Sheufler discloses the system of claim 11, wherein the detected circumstances include one or more of: a driving mode, user body position (figure 7 and paragraphs [0055]-[0058] describes receiving an input at a finger/user body position (such as 750) to relocate the active area/raised buttons along the reference surface/morphable pad to a different configuration (such as to layout 714 resembling user interface 721 of a dialing pad)) and user eye gaze.  
independent claim 18, Sheufler discloses a method for dynamically relocating a touch user interface (figure 4 and paragraph [0033] describes a morphable pad 210 which may sense touch for interaction), the method comprising: 
defining an active area of a touch-input interface, the touch-input interface having a fixed reference surface covering one or more touch elements, wherein the active area corresponds to a location of the one or more touch elements with respect to the fixed reference surface (figure 6 and paragraph [0051] describes a displayed area/displayed layout 620 which is matched with the reference surface 650 of the touch-input interface/morphable pad, figure 6 additionally depicts raised buttons of the morphable pad corresponding to the displayed buttons of area 620, the raised buttons are interpreted as the claimed active area. Figure 6 reference surface morphable pad 650 which is considered fixed in two dimensions (x and y but not fixed in the z axis (actuation displacement axis as depicted in figure 4a) and fixed on a vehicle interior surface such as dashboard surface (figure 2) while comprising a level of pliability to enable a user to physically grab through the reference surface to the physical buttons (figure 4 depicts the physical buttons which are arranged below the surface 650).), which active area allows user communication with a computer through touch (figure 6 reference user’s input 660 on corresponding raised button as described in paragraph [0042] to comprise touch sensitive technologies to enable input to the user interface and paragraphs [0053]-[0054] describing highlighting of the touched area on a separate display from the morphable pad); 
visually identifying the active area via one or more visual indicators (figure 6 reference bottom portion of figure 6 depicting morphable pad of reconfigurable physical buttons/active area (comprising visually raised/lower portions) and top portion of figure 6 depicting display of corresponding virtual buttons/active area including highlighting the virtual location 670 corresponding to the specific location of physical touch location 660 as described in paragraph [0053]; paragraph [0054] describes wherein the user interface (bottom of figure 6) may highlight the button or the display may highlight the virtual button such that highlighting involves a change in brightness of the particular portion of the user interface); 
detecting circumstances influencing a relocation of the active area along the fixed reference surface via a plurality of sensors (figure 7 and paragraphs [0055]-[0058] describes receiving an input (such as 750) to relocate the active area/raised buttons along the reference surface/morphable pad to a different configuration (such as to layout 714 resembling user interface 721 of a dialing pad); paragraph [0042] described the morphable pad to comprise touch sensitive technologies to enable input to the user interface which enable relocation as depicted in figure 7 and described in paragraphs [0055]-[0058]); 
relocating the active area along the fixed reference surface in accordance with the detected circumstances figure 7 reference input 750 location on morphable pad wherein responsive to the selection the morphable pad including active area/physical buttons are reconfigured to a new location layout 714 as described in paragraph [057]); and 
visually identifying the relocated active area (figure 7 reference input 750 location on morphable pad with corresponding highlighted virtual button 760 wherein responsive to the selection the morphable pad including active area/physical buttons are reconfigured to a new location layout 714 as described in paragraph [057] and comprising new highlight 780 corresponding to new input 770; paragraph [0054] describes highlighting may be performed via either the user interface/morphable pad or display).  
Regarding claim 19, Sheufler discloses the method of claim 18, wherein relocating the active area includes mechanically relocating the one or more touch elements along the reference surface so as to correspondingly relocate the active area (figures 4A-5c depict morphable pad to comprise mechanical touch elements to reform its physical structure, as described in paragraph [034], to relocate the active area/buttons as depicted in figure 7).  
claim 20, Sheufler discloses the method of claim 18, wherein relocating the active area includes selectively activating and/or deactivating the one or more touch elements along the reference surface so as to correspondingly relocate the active area (figure 4a reference actuation displacement wherein shaded areas correspond to activated state and unshaded areas correspond to deactivated state).

Response to Arguments
4.		Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be rebutted in the order presented.
		Applicant’s first argument purports that the reference surface has to cover the touch elements. The display 620 cannot be the reference surface because it does not cover the morphable pad 650. 
		Display 620 was not cited as the claimed “fixed reference surface covering one or more touch elements that define an active area”. The rejection specifically cited surface 650 as the reference surface. Paragraphs [0041]-[0042] describes the switches of the morphable pad to comprise conational touch sensitive technologies.
		Applicant’s last argument regards “fixed” as interpreted by the examiner in regards to the z-direction is contrary to how a skilled artisan would understand a fixed reference surface. 
		It is noted applicant states “an alleged need to grab the physical dial through the reference surface, that capability is simply not disclosed anywhere in the specification.” Such a point was previously raised in regards to “fixed” itself, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Therefore, the reference surface of morphable pad 650 being fixed in the x and y axis is found to be a proper rejection of the subject matter. If applicant intends “fixed” to be interpreted in a different manner then additionally amendments are required.
This action is final.
		
Conclusion
5.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degner et al. (US Patent Application Publication 2016/0103496) regarding claim 1 discloses a dynamic touch user interface system (figures 6A-9 reference touch input surface 200 dynamically adjusting active area 202 as described in paragraph [0065]), comprising: 
a touch-input interface (figures 2 and 6A reference input surface 200 including light guide 218, sense layer 204, compliant layer 208, drive layer 206, and supports 212) having a fixed reference surface covering one or more touch elements that define an active area (Figure 2 reference contact layer or portion 104 as described in paragraph [0037]. Paragraph [0038] describes the contact layer or portion 104 (herein after referred to as contact layer 104) to be made of materials such as a protective casing, shell, metal, aluminum plate, that may be at least partially flexible. In another non-limiting example, contact layer 104 may be formed from ceramic, plastic, fiber-matrix composite. This describes the other portion or the another non-limiting example to not be flexible (fixed). In addition, figures 6a-8 depict contact layer 104 as fixed and unmoving. Figures 6A-6C depict the input surface 200 (comprising reference contact layer 104) at various dynamically defined active areas 202. Figure 6A depicts an active area 202 that is less that the maximum allowable area of the input surface 200 (comprising reference contact layer 104). Figure 6C depicts an active area 202 that is the maximum allowable area of the input surface 200 as described in reference to the contact layer 104 in paragraph [0069].), which active area allows user communication with a computer through touch (Paragraph [0041] describes input area 202 to be a predetermined area of contact layer 104 that may allow a user to interact and/or provide input to electronic device 100. Paragraph [0065] describes portions of input surface 200 positioned outside of input area 202 may be deactivated such that a user may not interact with the input surface 200. This describes input area 202 as an active area (which is dynamically sized in view of figures 6A-9).), the active area being relocatable along the fixed reference surface in response to detected circumstances (figure 6B and paragraphs [0066]-[0067] describes the detected circumstances of first finger 234 and second finger 238 being detected to touch and moved away/closer from one another to increase/decrease the input active area 202); 
one or more visual indicators that visually identify a location of the active area (Figure 2 reference holes 220 extending through reference surface/contact layer 104. Figure 6A and paragraph [0065] describes the input active area 202 to be defined by boundary lines 232 which are formed by illuminating select holes 220 via light guide layer 218 and/or light source 222 (figure 4) and is described as an indicator. Figures 6A-6C depict the illuminated visual indicator boundary 232 to change in correspondence to the location of the input active area 202.); 
figure 2 reference sense layer 204 described in paragraph [0046] to sense touch at specific areas where the sense layer 204 and drive layer 206 overlap. The specific areas that sense touch are interpreted to be the plurality of sensors.).  

Conclusion
6.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622